DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMEAMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Douglas Bucklin on 1/20/21.

The application has been amended as follows: 
	Claim 1 has been amended as follows:

Change line 6 to read --obtaining an airway flow reference value representing a flow of air in an upper airway of a user using the breathing device;--

	Claim 8 has been amended as follows:

Claim 8. (Currently Amended) A device for detecting sleep apnea, the device comprising:
a monitoring device configured to monitor an instantaneous output power and an instantaneous rotation speed of a motor delivering air in a breathing device;
a calculating unit, connected to the monitoring device, configured to obtain an airway flow reference value representing a flow of air in an upper airway of a user 
a first determining unit configured to determine the user to be in an apnea state when it is determined that the user currently has no spontaneous breathing according to the airway flow reference value and a corresponding duration has a reached a preset time threshold value 
a second determining unit configured to judge whether the upper airway of the user is clear; and 
an identifying unit configured to determine the apnea of the user to be central apnea or obstructive apnea depending on whether the upper airway of the user is clear;
wherein the second determining unit is configured to superimpose[
wherein the second determining unit is configured to determine[
wherein after the oscillating pressure wave is superimposed, the change amount in flow and pressure is configured to be obtained according to an equation as follows:
            
                M
                =
                 
                
                    
                        
                            
                                1
                            
                            
                                n
                            
                        
                        
                            
                                ∑
                                
                                    i
                                    =
                                    1
                                
                                
                                    n
                                
                            
                            
                                
                                    
                                        V
                                    
                                    
                                        i
                                    
                                
                            
                        
                    
                
                *
                
                    
                        
                            
                                1
                            
                            
                                n
                            
                        
                        
                            
                                ∑
                                
                                    i
                                    =
                                    1
                                
                                
                                    1
                                
                            
                            
                                
                                    
                                        p
                                    
                                    
                                        i
                                    
                                
                            
                        
                    
                
                /
                
                    
                        K
                    
                    
                        2
                    
                
            
        
where M is the change amount in flow and pressure,
n is a number of cycles of the oscillating pressure wave superimposed on the treatment pressure,
Vi is a total change amount of an output pressure in each cycle of the oscillating pressure wave, 
pi is a total change amount of output pressure in each cycle of the oscillating pressure wave, and 
K2 is a constant.

Reasons for Allowance
the claims in this application have been allowed because the prior art of record does not disclose or render obvious a device or method as disclosed in claims 1 and 8 which uses the formula claimed to determine the change in flow and pressure after an oscillating wave pressure wave is superimposed on the pressure.
The closest prior art reference is to Berthon-Jones (US Pat. No. 6,675,797). Berthon-Jones teaches a device a method for determining the patency of the airway by applying an oscillatory pressure waveform to a patient’s airway. Berthon-Jones teaches applying the oscillating pressure and then measuring air flow from the patient and determining the airway is open if there is a component of the air flow at said known frequency induced by said oscillatory pressure waveform. However, the Berthon-Jones reference does not use the same method and formulas as disclosed in the allowed claims. Specifically, Berthon-Jones does not teach using the power output and rotation speed of the motor to obtain the flow and does not teach measuring a change mount of flow and pressure exceeding a preset change threshold to determine if an airway is clear. 
Therefore, since the prior art does not disclose or render obvious the structural and functional limitations of the claims, the application is in condition for allowance. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARGARET M LUARCA whose telephone number is (303)297-4312.  The examiner can normally be reached on 6:00 am - 3:00 pm MT.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Yao can be reached on 571-272-1224.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARGARET M LUARCA/               Examiner, Art Unit 3785